In re Weedon, Charles A.J. Jr.; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “F”, No. 84-2233.
Denied. The 5th Circuit is in the process of considering relator’s claims in connection with its writ No. 89-KH-759, granted December 6, 1989. On the showing made, relator, who is serving the remainder of his 1984 sentence for a drug offense, made executory when his probation was revoked *1268on November 17,1989, is not entitled to the relief he seeks.